Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 12/21/21 is acknowledged and papers submitted have been placed in the records.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/22 was received by the Examiner before the issuance/mailing date of the final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9 and 14-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of independent claims 1, 9 and 18 recites “a mounting area which is provided on one surface thereof” and “to penetrate the substrate from one surface to another surface thereof” (emphasis added). The quoted limitations above makes it sound like there is a difference between the first recitation of “one surface” and the second recitation of “one surface” while the original disclosure does not support such a distinction. The Examiner has assumed “the one surface” in the second instance.
Claim 2 recites “wherein a diameter of the through hole is constant in a depth direction.”. This is not supported in the original disclosure because independent claim 1 is now restricted to figs. 16-17 that, with their related text, are the only figures and description related to the offset axis recited in claim 1.
Claims 5, 17 and 21 each recites the through hole having a tapered shape with a diameter continuously varying in the depth direction, and this corresponds to embodiments different from the ones on figs. 16-17 that independent claims 1, 9 and 18 are now restricted to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 9, 14, 18, 22 and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2009/0175477, previously cited but not used).

a.	Re claim 1, Suzuki et al. disclose a sensor package substrate comprising: a mounting area (area corresponding to the footprint of layer 50 on the surface of substrate 10 on which devices 20 and 40 are mounted; see figs. 1A-C and related text; see remaining of disclosure for more details) which is provided on one surface (surface on which devices 20 and 40 are mounted) thereof for mounting a sensor chip 20; and an electronic component 40 connected to the sensor chip, wherein a through hole (combination of the recess in the bottom surface of 10 and through hole 10a) is formed in the sensor package substrate so as to overlap the mounting area in a plan view and to penetrate the substrate from the one surface to another surface (bottom surface of 

b.	Re claim 2, a diameter of the through hole (by its section 10a) is constant in a depth direction.

c.	Re claim 6, a planar shape of the through hole (by its section that is as the rectangular outline of 10c) is non-circular.

d.	Re claim 7, the electronic component is embedded in the substrate (see fig. 1A).

e.	Re claim 9, Suzuki et al. disclose a sensor module comprising: a sensor package substrate 10 (see figs. 1A-C and related text as well as remaining of disclosure for more details) comprising: a mounting area (area corresponding to the footprint of layer 50 on the surface of substrate 10 on which devices 20 and 40 are mounted; see figs. 1A-C and related text; see remaining of disclosure for more details) which is provided on one surface (surface of 10 on which devices 20 and 40 are mounted) thereof for mounting a the one surface to another surface (bottom surface of 10) thereof, and wherein the mounting area and the electronic component overlap each other in a plan view (explicit on fig. 1B), wherein the through hole has a first section 10a positioned at a side of the one surface and a second section (recess in the bottom surface of 10) positioned at a side of the another surface, and wherein a center axis of the first section of the through hole is offset from a center axis of the second section of the through hole (see explanations in claim 1 rejection above); and the sensor chip mounted on the mounting area, wherein the sensor chip is a sensor that detects air vibration, air pressure (sound propagation involves air pressure vibration or change), air temperature or air composition.

f.	Re claim 14, the electronic component is embedded in the sensor package substrate (fig. 1A).

g.	Re claim 18, Suzuki et al. disclose a sensor package substrate comprising: a mounting area (area corresponding to the footprint of layer 50 on the surface of substrate 10 on which devices 20 and 40 are mounted; see figs. 1A-C and related text; see remaining of disclosure for more details) which is provided on one surface (surface of substrate 10 on which 20 and 40 are mounted) thereof for mounting a sensor chip 20; and an electronic component 40 connected to the sensor chip, wherein a through hole the one surface to another surface (bottom surface of 10) thereof, wherein the mounting area and the electronic component overlap each other in a plan view (fig. 1B), wherein the electronic component is embedded in the substrate (fig. 1A), wherein the through hole has a first section 10a positioned at a side of the one surface and a second section (recess in the bottom surface of 10) positioned at a side of the another surface, and wherein a center axis of the first section of the through hole is offset from a center axis of the second section of the through hole (see explanations in claim 1 rejection above).

h.	Re claim 22, see claim 6 rejection above.

i.	Re claim 31, Suzuki et al. disclose a sensor package substrate comprising: a mounting area (area corresponding to the footprint of layer 50 on the surface of substrate 10 on which devices 20 and 40 are mounted; see figs. 4A-B and related text; see remaining of disclosure for more details) which is provided on a first surface (surface of substrate 10 on which devices 20 and 40 are mounted) thereof for mounting a sensor chip 20; and an electronic component 40 to be connected to the sensor chip, wherein a through hole (combination of hole 10a and the conical recess in the bottom surface of substrate 10; see figs. 4A-B and [0082]) is formed in the sensor package substrate so as to overlap the mounting area in a plan view and to penetrate the substrate from the first surface to a second surface (bottom surface of 10) thereof 

j.	Re claim 32, a center axis of the first section of the through hole (i.e. a center axis of 10 in a horizontal plane along a diameter of 10a) is offset (vertically) from a center axis of the second section of the through hole (i.e. a center axis in a horizontal plane at the base of the conical recess along a diameter of said conical recess at its base).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899